Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION

Status of Claims

Claims 1- 20 are Allowed. 

Reason for Allowance

1. 	The following is an examiner’s statement of reasons for allowance:

As per claim 1,   The following  underline  limitation  within the claim  are not  taught by  the prior art on record : 
An optical system, comprising: a first optical fiber comprising a first fiber core and a first tap fiber portion at a first end of the first optical fiber, wherein the first tap fiber portion comprises a first primary core in a cladding and aligned with the first fiber core, and a first secondary core disposed in the cladding and proximate the first primary core, wherein, when a first optical signal propagates along the first primary core from the first fiber core, a portion of the first optical signal is coupled from the first primary core to the first secondary core as a first tap signal; and a detector unit comprising a first optical detector disposed at an output of the first secondary core to detect the first tap signal.  

As per claim 12,   The following  underline  limitation  within the claim  are not  taught by  the prior art on record :
A method, comprising; propagating a first optical signal along a first optical fiber having a first fiber core to a waveguide; providing a first fiber tap portion between a first end of the first optical fiber and the waveguide, the first fiber tap portion having a first primary core aligned with the first fiber core of the first optical fiber; coupling a portion of the first optical signal from the first primary core into a first secondary core of the first fiber tap portion as a first tap signal; and detecting, using a first optical detector of a detector unit, the first tap signal output from an output end of the first secondary core, wherein the first optical detector is on a detector substrate, the detector substrate being disposed between the first fiber tap portion and the waveguide so that the first optical signal passes through the detector substrate from the first primary core to the waveguide. 

As per claim 18,   The following  underline  limitation  within the claim  are not  taught by  the prior art on record :
An optical device, comprising: a first optical fiber comprising a first fiber core for carrying a first optical signal; first optical tap means at an end of the first optical fiber, between the first optical fiber and the waveguide, for tapping a portion of the first optical signal as a first tap signal, the first optical tap means comprising a second fiber spliced to a first end of the first optical fiber, the second fiber comprising a primary core in a cladding for carrying light received from the first fiber core and a secondary core in the cladding and proximate the first core; detector means disposed at an output end of the secondary core of the first optical fiber tap means for detecting the first tap signal. 

Regarding Claim 1: Claim 1 is   rejected over Nagata et al. (USPUB 20070189670) in view of Creeden at al. (USPUB 20130087694)teaches An optical system, comprising: a first optical fiber comprising a first fiber core and a first tap fiber portion at a first end of the first optical fiber, … and a detector unit comprising a first optical detector disposed at an output of the first secondary core to detect the first tap signal.  (detailed rejection of the claim mentioned within Office Action dated 06/15/2022) within claim 1,  but does not teach the amended  limitations  as mentioned within the claim  " wherein the first tap fiber portion comprises a first primary core in a cladding and aligned with the first fiber core, and a first secondary core disposed in the cladding and proximate the first primary core, wherein, when a first optical signal propagates along the first primary core from the first fiber core, a portion of the first optical signal is coupled from the first primary core to the first secondary core as a first tap signal;”

Regarding Claim 12: Claim 12 is   rejected over Nagata et al. (USPUB 20070189670) in view of Creeden at al. (USPUB 20130087694)teaches A method, comprising; propagating a first optical signal along a first optical fiber having a first fiber core to a waveguide; providing a first fiber tap portion between a first end of the first optical fiber and the waveguide, the first fiber tap portion having a first primary core aligned with the first fiber core of the first optical fiber; coupling a portion of the first optical signal from the first primary core into a first secondary core of the first fiber tap portion as a first tap signal; and detecting, using a first optical detector of a detector unit, the first tap signal output from an output end of the first secondary core, (detailed rejection of the claim mentioned within Office Action dated 06/15/2022) within claim 12,  but does not teach the amended  limitations  as mentioned within the claim  " wherein the first optical detector is on a detector substrate, the detector substrate being disposed between the first fiber tap portion and the waveguide so that the first optical signal passes through the detector substrate from the first primary core to the waveguide.”

Regarding Claim 18: Claim 18 is   rejected over Nagata et al. (USPUB 20070189670) in view of Creeden at al. (USPUB 20130087694)teaches An optical device, comprising: a first optical fiber comprising a first fiber core for carrying a first optical signal; first optical tap means at an end of the first optical fiber, between the first optical fiber and the waveguide, for tapping a portion of the first optical signal as a first tap signal, (detailed rejection of the claim mentioned within Office Action dated 06/15/2022) within claim 18,  but does not teach the amended  limitations  as mentioned within the claim  " the first optical tap means comprising a second fiber spliced to a first end of the first optical fiber, the second fiber comprising a primary core in a cladding for carrying light received from the first fiber core and a secondary core in the cladding and proximate the first core; detector means disposed at an output end of the secondary core of the first optical fiber tap means for detecting the first tap signal.”

3.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion

5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571) 272-9799 and FAX number (571) 273-9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3024.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637